DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites wherein “the second engaging wall has a projecting portion configured so that as the cover is attached to the base, an outer edge of the upwardly facing curved portion engages with and passes over the projecting portion, securing the curved portion to the second engaging wall in a snap fit”. It is unclear how the curved portion passes over the projecting portion since both ports are located on the cover portion.
Claim 7 recites the limitation "the annular protrusion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the upwardly facing curved portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the upwardly facing curved portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lizzio (US-6257434-B1).
Lizzio discloses a food container (Fig. 2) comprising: a base (1) comprising: a food-receiving portion comprising a planar surface (7, 8) that is upwardly facing and has a perimeter; and a sidewall (5) extending upwardly from the base, around the perimeter; a central well (at 8) extending downwardly from the planar surface at a center of the planar surface; a plurality of protruding radial channels(10) extending downwardly from the planar surface from the sidewall to the central well (the direction does not require that the channels entirely extend the distance), the plurality of protruding radial channels form weight-bearing legs for supporting the base (Fig. 7); and a cover (2) comprising: at least one wall (6) sized and shaped to provide an interior chamber with the base when the cover is engaged with the base, closing the container[[,]] an upwardly facing exterior surface (4) extending from at least one wall that is substantially planar and forms a top to the cover (Fig. 6); the at least one wall having a periphery; a plurality of partial radial groves (13) formed into the upwardly facing exterior surface, the plurality of partial radial groves accept the legs of base when stacking a first food container onto a second food container (col. 3, lines 35-42); wherein the sidewall of the base defines a first engaging wall (18) and the at least one wall of the cover define a second engaging wall (21), and the first engaging wall and the second engaging wall are configured to be selectively engaged to secure the cover to the base (col. 2, lines 64-67), wherein: the first engaging wall is an annular first engaging wall (col. 2, ll. 49) extending around the entirety of the base (Fig. 2); and the second engaging wall is an annular second engaging wall (col. 2, lines 53-54) extending around the entirety of the cover (Fig. 2), wherein, when the first engaging wall is engageable with the second engaging wall, at least one of the annular first engaging wall and the annular second engaging wall bears against the other (col. 2, lines 64-67), wherein the at least one wall of the cover comprises a sidewall terminating in an outwardly extending portion (20) engageable with the first engaging wall, wherein: the outwardly extending portion comprises an upwardly facing curved portion (depending on reference point), engageable with the first engaging wall (Fig. 10), the base has a projecting portion (17) configured so that as the cover is attached to the base, an outer edge of the upwardly facing curved portion engages with and passes over the projecting portion, securing the curved portion to the second engaging wall in a snap fit, wherein the container has a tapered upper side and a tapered lower side (Fig. 6), further comprising a first tab (19) extending outward from a portion of the first engaging wall, further comprising a second tab (22) extending outward from a portion of the second engaging wall, where the second tab is configured to fold upward when the cover is attached to the base (based on material), wherein the second tab is coupled to the second engaging wall via a hinge and wherein the hinge comprises a downwardly curved portion between the tab and upwardly facing curved portions (because the tabs can bend), wherein the second tab is coupled to an end of an upwardly facing curved portion (Fig. 2), and wherein at least on the cover and the base comprise compostable fiber, plastic, or Styrofoam (col. 2, lines 12-14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizzio in view of Chen (US-20120298673-A1).
Lizzio fails to teach wherein the first engaging wall is displaced from the sidewall by a connecting wall forming a ledge positioned to support upon a bottom of the upwardly curved portion when the cover is connected to the base, the first engaging wall and the ledge forming a receiving region to receive the upwardly facing curved portion.
Chen teaches that it is known in the art to manufacture a container having a cover and base, with a first engaging wall that is displaced from a sidewall by a connecting wall forming a ledge positioned to support upon a bottom of an upwardly curved portion when the cover is connected to the base, the first engaging wall and the ledge forming a receiving region to receive the upwardly facing curved portion (Fig. 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Lizzio with the connection structure taught by Chen since such a modification would be a simple substitution of known connection structures for a cover and base. 

Claim(s) 15 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizzio in view of Longoni et al. (US-20120024859-A1).
Lizzio fails to teach wherein: the cover has an upwardly facing surface and a downwardly facing surface; and text and/or graphics is provided on one or both of the upwardly facing surface and a downwardly facing surface by laser printing, embossing, debossing, and/or pad printing.
Longoni teaches that it is known in the art to place indicia on a container (par. 41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with indicia, in order to convey information to a user or for aesthetic reasons.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizzio and Longoni in view of Valdman et al. (US-5472139-A).
Lizzio fails to teach a plurality of dome-shaped protrusions extending upwardly from the planar surface.
Valdman teaches that it is known in the art to provide a container with a plurality of dome-shaped protrusions (22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with protrusions, in order to reduce or restrict thermal conduction paths from a product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 40 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 49 and 59 of copending Application No. 17/422,534 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims container all the same subject matter and It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the claimed containers with all the features together.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733